DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz et al. (WO 2018/130976 A1).
Regarding claim 1, Schwartz discloses a system for guiding cardiac ablation the system comprising: an interface configured to receive data ([Page 30, lines 18-26] & [Page 41, line 24 – Page 42, line 7]; Figure 1B & 4A—element 1500; Figure 4A illustrates the root of hierarchy of lesion effectiveness parameters 1500) that characterizes an initial ablation operation applied to a region of a heart of a patient ([Page 40, lines 18-26]; Figure 1B—element 1606; application of the lesion estimation block comprises plugging into the model appropriate values from other collections of the lesion effectiveness parameters 1500, and calculating the result, the result is produced as an estimated lesion effectiveness 1606); and a processor, which is configured to automatically specify, based on the received data, a complementary ablation operation to be applied to the region ([Page 40, lines 27-32] & [Page 58; lines 25-29]; estimated lesion effectiveness 1606 may be used to adjust ablation plan, adjustments to the ablation plan can be automatic or manually guided) .
Regarding method claim 12, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 1, since operation of the prior art relied on to reject apparatus claim 1 would naturally result in the step of method claim 12 being satisfied.
Regarding claim 2, Schwartz discloses all of the limitations of claim 1, as described above. 
Schwartz further discloses wherein the processor is configured to specify the complementary ablation by assessing a quality of the initial ablation operation, and specifying the complementary ablation operation in response to finding that the quality of the initial ablation operation does not meet a quality criterion ([Page 83, lines 18-26]; adjustments may include selecting one of a plurality of ablations plans based on estimated effectiveness, for example if the sub-lesion was estimated to be non-effective the plan may be adjusted to re-ablate).
Regarding method claim 13, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 2, since operation of the prior art relied on to reject apparatus claim 2 would naturally result in the step of method claim 13 being satisfied.
	Regarding claim 3, Schwartz discloses all of the limitations of claim 1, as described above. 
Schwartz further discloses wherein the data that characterizes the initial ablation operation comprises at least one of: a lesion depth; a lesion radius; a lesion major axis; a lesion minor axis; a lesion 3D location; a lesion anatomical location; and a lesion surface area ([Page 35, lines 18-34]; Figure 4A—element 1500; Lesion effectiveness parameters 1500 may include lesion measurements such as dielectric measurements, calculated results of ablation, and/or other indications of the structure of an ablation lesion (depth, linear size, areal size)).
Regarding method claim 14, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 3, since operation of the prior art relied on to reject apparatus claim 3 would naturally result in the step of method claim 14 being satisfied.
Regarding claim 4, Schwartz discloses all of the limitations of claim 1, as described above. 
Schwartz further discloses wherein, in specifying the complementary ablation operation, the processor is configured to specify a location for a repeat ablation ([Page 83, lines 18-26]; adjustments may include selecting one of a plurality of ablations plans based on estimated effectiveness, for example if the sub-lesion was estimated to be non-effective the plan may be adjusted to re-ablate).
Regarding method claim 15, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 4, since operation of the prior art relied on to reject apparatus claim 4 would naturally result in the step of method claim 15 being satisfied.
Regarding claim 5, Schwartz discloses all of the limitations of claim 1, as described above. 
Schwartz further discloses wherein, in specifying the complementary ablation operation, the processor is configured to indicate a gap in a segment of ablation points ([Page 83, lines 18-26]; adjustments may include selecting one of a plurality of ablations plans based on estimated effectiveness, for example if a sub-lesion was placed with too large a gap between it and an adjacent sub-region, the plan may be adjusted to fill in the gap region).
Regarding method claim 16, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 5, since operation of the prior art relied on to reject apparatus claim 5 would naturally result in the step of method claim 16 being satisfied.
Regarding claim 6, Schwartz discloses all of the limitations of claim 1, as described above. 
Schwartz further discloses wherein, in specifying the complementary ablation operation, the processor is configured to specify, in real time, that an additional ablation is to be performed in proximity to a segment of ablation points ([Page 83, lines 18-26]; an example of an adjustment to the ablation plan can be to recommend that the placement of the next sub-lesion is brought closer to the previous lesion).
Regarding method claim 17, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 6, since operation of the prior art relied on to reject apparatus claim 6 would naturally result in the step of method claim 17 being satisfied.
Regarding claim 7, Schwartz discloses all of the limitations of claim 1, as described above. 
Schwartz further discloses wherein, in specifying the complementary ablation operation, the processor is further configured to specify values of one or more ablation parameters to be used in the complementary ablation ([Page 83, lines 18-26]; if sub-lesion was estimated to be non-effective the plan may adjust to re-ablate at a higher power level and longer duration).
Regarding method claim 18, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 7, since operation of the prior art relied on to reject apparatus claim 7 would naturally result in the step of method claim 18 being satisfied.
Regarding claim 8, Schwartz discloses all of the limitations of claim 1, as described above. 
Schwartz further discloses wherein the data that characterizes the initial ablation operation comprises at least one of: a body surface electrocardiogram (ECG) signal; a change in a body surface ECG signal; an intra-cardiac ECG signal; a change in an intra-cardiac ECG signal; an impedance of an ablation electrode; a change in an impedance of an ablation electrode; a temperature of ablated tissue; a change of temperature of ablated tissue; a force on ablated tissue; a change of force on ablated tissue; an ablation catheter type; a 3D location of an ablation point; a predicted anatomical location of an ablation point; an ablation duration of an ablation point; a rate of irrigation; and a power delivered during an ablation ([Page 48; lines 20-23] & [Page 50, lines 4-7]);  patient data parameters can also be provided as part of the lesion effectiveness parameters 1500, for example left atrium stunning post ablation-documented on electrocardiography; ([Page 35, lines 25-35]); lesion parameters can also include ablation tool settings like force of contact, timing of ablation, tissue conditions; ([Page 45, lines 31-34]; Figure 4A—elements 1555 & 1556); intra-lesioning temperature 1555 is simulated from pre-lesioning simulations, inferred from ablation parameters, and or measured during ablation 1556); ([Page 46, lines 5-13]; Figure 4A—element 1521 & 1523); dielectric mapping, mapping based on converting impedance measurements into dielectric properties attributable to tissue positions).
Regarding method claim 19, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 8, since operation of the prior art relied on to reject apparatus claim 8 would naturally result in the step of method claim 19 being satisfied.
Regarding claim 9, Schwartz discloses all of the limitations of claim 8, as described above, Schwartz further discloses wherein the data that characterizes the initial ablation operation comprises one or both of: a change in ultrasound reflection of ablated tissue; and a change in a magnetic resonance image (MRI) of ablated tissue ([Page 42, lines 1-8] & [Page 45, lines 10-30]; Figure 4A—elements 1500, 1520, & 1545); lesion effectiveness parameters include parameters indicating information about tissue environment where lesion is placed (tissue condition 1520), tissue thickness is optionally characterized based on tissue atlas 1548 information or imaging measurements 1547 (obtained by MRI).
Regarding method claim 20, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 9, since operation of the prior art relied on to reject apparatus claim 9 would naturally result in the step of method claim 20 being satisfied.
Regarding claim 10, Schwartz discloses all of the limitations of claim 1, as described above.
Schwartz further discloses wherein the processor is configured to automatically specify the complementary ablation operation by applying a trained machine learning (ML) model ([Page 16, lines 23-27], [Page 30, lines 15-25], & [Page 40, lines 1-15]; estimator is created using machine learning to discover correlations between input parameters and observed outcomes, the estimator is applied to one or more input parameters of subsequent lesioning procedures and the result may be used as a basis for further decision making).
Regarding method claim 21, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 10, since operation of the prior art relied on to reject apparatus claim 10 would naturally result in the step of method claim 21 being satisfied.
Regarding claim 11, Schwartz discloses all of the limitations of claim 10, as described above.
Schwartz further discloses wherein the ML model comprises at least one of autoencoder, variational autoencoder, general adversarial network (GAN), random forest (RF), supervised ML, and reinforcement ML ([Page 40, lines 1-15]; machine learning methods can include reinforcement learning and/or another technique taken from the art of machine learning).
	Regarding method claim 22, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 11, since operation of the prior art relied on to reject apparatus claim 11 would naturally result in the step of method claim 22 being satisfied.
Conclusion
Accordingly, claims 1-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794